DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 31 May 2018.  Claims 1-15 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant’s claim of priority to prior filed application EP17195217.9, filed 6 October 2017 is recognized.

Claim Objections
Claims 4, 5, 6, 8, 9, 10, 11, 14 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4, 5, 6, 8, 9, 10, 11, 14 and 15 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 6, 8, 9, 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The indicated claims claim dependency from previous multiple dependent claims.  35 USC 112 indicates that the limitations or elements of each claim incorporated by reference into a multiple dependent claim must be considered separately. Thus, a multiple dependent claim, as such, does not contain all the limitations of all the alternative claims to which it refers, but rather contains in any one embodiment only those limitations of the particular claim referred to for the embodiment under consideration. Hence, a multiple dependent claim must be considered in the same manner as a plurality of single dependent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
Computer-implemented method for aligning a query nucleic acid sequence against a reference nucleic acid sequence, comprising the step of 
determining an optimal alignment score of the query sequence against the reference5 sequence by a dynamic programming algorithm, the algorithm configured for recursively determining a two-dimensional array of induction states in a bottom-up approach and thereby locally optimizing a partial alignment score based on a nucleotide substitution cost, a gap insertion cost, an amino acid substitution cost, and a frameshift penalty in the query and reference sequences, whereby the frameshift penalty is introduced for a number of consecutive gap insertions not divisible by three, characterized in that, the reference sequence comprises 
multiple coding sequence annotations, and/or 
one or more coding sequence annotations and one or more non-coding regions, 
a coding sequence annotation representing a codon sequence encoding an amino acid sequence, whereby said amino acid substitution cost is taken into account for each amino acid substitution in between the reference and query sequences for which the corresponding amino acid in the reference sequence is represented by a coding sequence annotation, and whereby further said frameshift penalty is taken into account within each sequence portion corresponding to a coding sequence annotation.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-11, 14, and 15 is/are drawn to methods (i.e., a process), claim 12 is/are drawn to a system (i.e., a machine/manufacture), and claim 13 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-15 is/are drawn to one of the statutory categories of invention.

Independent claims 12 and 13 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of determining an optimal alignment score of the query sequence against the reference5 sequence by a dynamic programming algorithm, the algorithm configured for recursively determining a two-dimensional array of induction states in a bottom-up approach and thereby locally optimizing a partial alignment score based on a nucleotide substitution cost, a gap insertion cost, an amino acid substitution cost, and a frameshift penalty in the query and reference sequences, whereby the frameshift penalty is introduced for a number of consecutive gap insertions not divisible by three, characterized in that, the reference sequence comprises multiple coding sequence annotations, and/or one or more coding sequence annotations and one or more non-coding regions, a coding sequence annotation representing a codon sequence encoding an amino acid sequence, whereby said amino acid substitution cost is taken into account for each amino acid substitution in between the reference and query sequences for which the corresponding amino acid in the reference sequence is represented by a coding sequence annotation, and whereby further said frameshift penalty is taken into account within each sequence portion corresponding to a coding sequence annotation.
This judicial exception is similar to abstract ideas related to mathematical concepts such as mathematical relationships and mathematical calculations.  As well, this judicial exception is related to mental processes including concepts performed in the human mind (including an observation, evaluation, judgement, or opinion.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor or computer system performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [47] recites “present invention provides a computer-implemented method for aligning a query nucleic acid sequence against a reference nucleic acid sequence. In a second aspect, the present invention provides a computer system for aligning a query nucleic acid sequence against a reference nucleic acid sequence. In a third aspect, the present invention provides a tangible non-transitory computer-readable data carrier comprising a computer program product for aligning a query nucleic acid sequence against a reference nucleic acid sequence,” written description paragraph [53] recites “nucleic acid sequence may be stored on a tangible non-transitory computer-readable storage medium in a computer-readable format, preferably in digital format. An often-used format for storing nucleic acid sequences is the FASTA format, a text-based format in which nucleotides are represented using single-letter codes,” written description paragraph [55] recites “computer-readable nucleic acid sequence is preferably provided in digital format on a tangible non-transitory computer-readable storage medium such as, for example, a hard disk drive, a solid state drive, a storage server, a storage cloud, and the like. At least a portion of the nucleic acid sequence may be read in from the tangible non-transitory computer-readable storage medium and placed in a tangible transitory computer-readable storage medium for processing according to the present invention, preferably via execution of computer-readable instructions via at least one central processing unit,” written description paragraph [104] recites “reference server may for example be a computer system according to the second aspect of the present invention, which further comprises a database of reference nucleic acid sequences against which a received query nucleic acid sequence can be aligned. Thereby the database may be local or remote. In a particularly preferred embodiment, the reference server is the computer system according to the second aspect of the present invention, which is in communication via the Internet with said database.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or do not comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-11, 14, and 15 are directed to the judicial exception as explained above for Claims 1, 12, and 13 and are further directed to limitations directed to determining reference sequences, alignment score determination, coding sequence annotations, determining an induction state, nucleotide/amino acid substitution cost, gap insertion cost, and organism identification .  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-11, 14, and 15 do not add more to the abstract idea of independent Claims 1, 12, and 13 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kural (20150199472) in view of MACSE: Multiple Alignment of Coding Sequences Accounting for Frameshifts and Stop Codons, hereinafter MASCE.

Claims 1, 12, and 13:	Kural discloses a computer-implemented method, system, and computer readable data carrier for aligning a query nucleic acid sequence against a reference nucleic acid sequence, comprising the step of determining an optimal alignment score of the query sequence against the reference sequence by a dynamic programming algorithm ([5 “once all of the data corresponding to all of the nucleic acid reads is collected, the reads are aligned against a single reference sequence, e.g., GRCh37, in order to determine all (or some part of) the subject's sequence,” 7 “algorithms will find the highest scoring alignment,” 10 “matrix has been fully populated with scores, the SW algorithm performs a backtrack to determine the alignment. Starting with the maximum value in the matrix, the algorithm will backtrack based on which of the three values (H.sub.i-1,j-1, H.sub.i-1,j, or H.sub.i,j-1) was used to compute the final maximum value for each cell,”]), the algorithm configured for recursively determining a two-dimensional array ([65, Fig. 3]) of induction states in a bottom-up approach and thereby locally optimizing a partial alignment score based on a nucleotide substitution cost, a gap insertion cost, an amino acid substitution cost, ([11-16, 17 “gap penalties (INSERTION_PENALTY, OPENING_PENALTY) above help limit the number of gap openings, i.e., favor grouping gaps together, by setting the gap insertion penalty higher than the gap opening cost,” 23 “sequences spanning branch points that account for all, or nearly-all, of the possible sequence variation in the alignment, including insertions, deletions, substitutions, and structural variations,” 24 “deletions, insertions, translations, inversions, single-nucleotide polymorphisms (SNPs), and structural variations,” 25 “nucleic acid sequences, amino acid sequences,”]), 
Kural does not explicitly disclose, however Ranwez et al. discloses:
and a frameshift penalty in the query and reference sequences (i.e., gap insertions or mutation not divisible by three as per spec. para. [62], and a cost or penalty as a result of the frameshift) ([]), whereby the frameshift penalty is introduced for a number of consecutive gap insertions not divisible by three (Page 2, Col. 1 “… so that the three reading frames are considered. An explicit frameshift cost is used to penalize frameshifts,” Page 5, Col. 1 “several examples were revealed where some of the sequences indeed presented a shift in their reading frame induced by nucleotide indels…. detect these frameshifts, it returned correct alignments for both nucleotide and AA sequences (Fig. 4D) while indicating the most likely positions of those frameshifts in the sequences), characterized in that, the reference sequence comprises – 
multiple coding sequence annotations, and/or - one or more coding sequence annotations and one or more non-coding regions (Page 2, Col. 2 “producing an alignment of multiple protein-coding sequences possibly containing frameshifts and/or stop codons, either because these sequences contain errors or because they represent non-functional sequences. At the AA level, MACSE represents the stop codon by its usual symbol ‘‘*’’ and a codon containing a frameshift is represented by an extra symbol, the ‘‘!’’), 
a coding sequence annotation representing a codon sequence encoding an amino acid sequence, whereby said amino acid substitution cost is taken into account for each amino acid substitution in between the reference and query sequences for which the corresponding amino acid in the reference sequence is represented by a coding sequence annotation, and whereby further said frameshift penalty is taken into account within each sequence portion corresponding to a coding sequence annotation (Page 2, Col. 2 “producing an alignment of multiple protein-coding sequences possibly containing frameshifts and/or stop codons, either because these sequences contain errors or because they represent non-functional sequences. At the AA level, MACSE represents the stop codon by its usual symbol ‘‘*’’ and a codon containing a frameshift is represented by an extra symbol, the ‘‘!’’ Page 6, Col. 2 “presence of ‘‘!’’ in front of any symbol is thus penalized with a high cost denoted as cost(00!00). Similarly, the presence of ‘‘*’’ in front of any symbol has also a high cost denoted as cost(00 _00 ). As a consequence, the presence of a ‘‘*’’ facing a ‘‘!’’ has a total cost of cost(00!00)zcost(00 _00 ).” Page 7, Col. 2 “a substitution cost is computed to reflect the sum-of-pairs criterion, i.e. it is a sum of elementary substitution costs for transforming AAs (resp. NTs) present in A1 into those present in A2. Gap extension costs can also be easily derived from the number of sequences included in both alignments, plus the gap frequencies of any of their sites.”). 
Therefore it would be obvious for Kural to include a frameshift penalty in the query and reference sequences, whereby the frameshift penalty is introduced for a number of consecutive gap insertions not divisible by three, characterized in that, the reference sequence comprises – multiple coding sequence annotations, and/or - one or more coding sequence annotations and one or more non-coding regions, and a coding sequence annotation representing a codon sequence encoding an amino acid sequence, whereby said amino acid substitution cost is taken into account for each amino acid substitution in between the reference and query sequences for which the corresponding amino acid in the reference sequence is represented by a coding sequence annotation, and whereby further said frameshift penalty is taken into account within each sequence portion corresponding to a coding sequence annotation as per the steps of Ranwez because a person of skill in the art would be motivated to combine the teachings of Kural and Ranwez in order to successfully determine and measure frameshift penalties with respect to gap insertions and codon sequence annotations as disclosed by each of the references Kural and Ranwez, and as claimed by the Applicant.

Claim 2:	Kural in view of Ranwez discloses the computer-implemented method according to claim 1 above, and Kural further discloses whereby said reference sequence comprises at least partially overlapping coding sequence annotations ([8 “algorithm aligns linear sequences by rewarding overlap between bases in the sequences, and penalizing gaps between the sequences,” 66 “align sequence reads to either a first sequence or a second sequence at a certain position of the reference sequence construct. That is, a reference sequence construct of the invention allows a sequence read to align against one of at least two different sequence paths at a certain position--e.g., a path that follows a sequence equivalent to a reference sequence and another path that follows a known sequence equivalent to the reference sequence including variants (e.g. mutations, polymorphisms, copy number variations, structural variations),”]). 

Claim 3:	Kural in view of Ranwez discloses the computer-implemented method according to claims 1 or 2 above, and Kural further discloses whereby said reference sequence comprises multiple coding sequence annotations and one or more non-coding regions ([11-19, 65, 66, Fig. 3]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See attached References Cited form 892
See Asadi et al. (20130338934) at least paras. [47], [67]
See Huelga et al. (20160275240) at least para. [143]
See Koehler et al. (20120303472) at least paras [141], [171]
See Trabanino et al. (20100299127) at least paras [92] to [94]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682